EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, MATTHEW E. HOHN, on 03/02/2022.

The application has been amended as follows: 

1.	(Currently Amended) A computing system for selecting at least one people highlight, with respect to a person of interest, to be shown on a user device, comprising:
one or more processors; and
computer storage memory having computer-executable instructions stored thereon which, when executed by the one or more processors, implement a method for selecting a people highlight to be shown on the user device, the method comprising:
monitoring the user device to determine a user interest in a person of interest;
determining a set of possible people highlights, with respect to the person of interest;
determining a user context relative to the person of interest;
ranking the set of possible people highlights based on the determined user context
based on activity patterns learned from other similar users set of possible 
modifying the ranked set of possible people highlights to remove the at least one people highlight determined to be suppressed to create a subset of people highlights; and
presenting on the user device, one or more people highlights from the subset of people highlights comprising a category corresponding to the user context associated with the one or more people highlights. 
2.	(Previously Presented) The computing system of claim 1, wherein the method further comprises:
wherein ranking the set of possible people highlights is further based on presentation location, relationship of the person of interest, or user category preferences. 
3.	(Previously Presented) The computing system of claim 2, wherein the user context comprises one or more of location data, user device characteristics, user activity information, sensor information, or any user pattern information.
4.	(Original) The computing system of claim 1, wherein the determining to suppress and not present at least one people highlight from the set of possible people highlights is based at least in part on at least one of: a set of periodic or time-based rules; past user behavior; a determined user interest; and a determined context for the at least one people highlight.  
5.	(Previously Presented) The computing system of claim 4, wherein determining to suppress and not present the at least one people highlight comprises determining a suppression weighting for the at least one people highlight, and suppressing the at least one people highlight if the suppression weighting is above a threshold.
6.	(Previously Presented) The computing system of claim 4, wherein the determined user interest is based on explicit information according to user preferences.
7.	(Previously Presented) The computing system of claim 1, wherein determining to suppress and not present at least one people highlight from the set of possible people highlights is based on 
8.	(Previously Presented) The computing system of claim 1, wherein determining to suppress and not present at least one people highlight from the set of possible people highlights is based, at least in part, on past behavior of at least one second user similar to the user. 
9.	(Currently Amended) A method for selecting at least one people highlight, with respect to a person of interest, to be shown on a user device, the method comprising:
monitoring the user device to determine a user interest in a person of interest;
determining a set of possible people highlights, with respect to the person of interest;
determining a user context relative to the person of interest;
ranking the set of possible people highlights based on the determined user context
based on activity patterns learned from other similar users set of possible people highlights, determining to suppress and not present at least one people highlight from the set of possible people highlights; 
modifying the ranked set of possible people highlights to remove the at least one people highlight determined to be suppressed to create a subset of people highlights; and
presenting on the user device, one or more people highlights from the subset of people highlights comprising a category corresponding to the user context associated with the one or more people highlights. 
10.	(Currently Amended) The method of claim 9 further comprising:

ranking the set of possible people highlights based upon the determined user context

12.	(Previously Presented) The method of claim 9, wherein the determining to suppress and not present at least one people highlight from the set of possible people highlights is based at least in part on at least one of: a set of periodic or time-based rules; past user behavior; a determined user interest; and a determined context for the at least one people highlight.  
13.	(Previously Presented) The method of claim 12, wherein determining to suppress and not present the at least one people highlight comprises determining a suppression weighting for the at least one people highlight, and suppressing the at least one people highlight if the suppression weighting is above a threshold.
14.	(Previously Presented) The method of claim 12, wherein the determined user interest is based on explicit information according to user preferences.
15.	(Previously Presented) The method of claim 9, wherein determining to suppress and not present at least one people highlight from the set of possible people highlights is based on an indication associated with the person of interest indicating the person of interest desires to suppress the highlight.
16.	(Previously Presented) The method of claim 9, wherein determining to suppress and not present at least one people highlight from the set of possible people highlights is based, at least in part, on past behavior of at least one second user similar to the user. 
17.	(Currently Amended) A method for selecting at least one people highlight, with respect to a person of interest, to present on a user 
determining a user interest in a person of interest;
collecting a set of possible people highlights, with respect to the person of interest;
determining a user context relative to the person of interest;
ranking the set of possible people highlights based on the determined user context
based on activity patterns learned from other similar users set of possible people highlights, determining to suppress and not present at least one people highlight from the 
modifying the ranked set of possible people highlights to remove the at least one people highlight determined to be suppressed to create a subset of 
presenting on the user device, one or more people highlights from the subset of people highlights comprising a category corresponding to the user context associated with the one or more people highlights. 
18.	(Currently Amended) The method of claim 17, further comprising 
19.	(Previously Presented) The method of claim 17, wherein determining to suppress and not present at least one people highlight from the set of possible people highlights is based, at least in part, on past user behavior.
20.	(Previously Presented) The method of claim 17, wherein determining to suppress and not present at least one people highlight from the set of possible people highlights is based, at least in part, on past behavior of at least one second user similar to the user. 


Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate one or more people highlights from a subset of people highlights comprising a category corresponding to the user context associated with the one or more people highlights, wherein a ranked set of possible people based on activity patterns learned from other similar users and the ranked set of possible people highlights, determining to suppress and not present at least one people highlight from the set of possible people highlights; modifying the set of possible people highlights to remove the at least one people highlight determined to be suppressed to create a subset of people highlights; and presenting on the user device, one or more people highlights from the subset of people highlights comprising a category corresponding to the user context associated with the one or more people highlights) as recited in claims 1, 9 & 17. Thus, claims 1, 9 & 17 are allowed. Dependent claims 2-8, 10-16 & 18-20 are allowed at least by virtue of their dependencies from claims 1, 9 & 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        March 2, 2022